SPARKS, Circuit Judge.
On motion of counsel for appellees, consented to by counsel for appellants, and upon consideration of the certificate of the Clerk of the District Court of- the United States for the Northern District of Illinois, Eastern Division, filed this day, it is now here ordered, adjudged and decreed that this cause be docketed in this court and that this appeal be, and the same is hereby, dismissed, without costs to any of the parties.
It is further ordered that the mandate of this court in this cause issue forthwith.